Case 4:08-cv-00451-ALM Document 696 Filed 07/31/20 Page 1 of 10 PageID #: 28392




                               United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

     AMS SENSORS USA INC. f/k/a                            §
     TEXAS ADVANCED OPTOELECTRONIC                         §
     SOLUTIONS, INC.                                       § Civil Action No. 4:08-cv-00451
                                                           § Judge Mazzant
     v.                                                    §
                                                           §
     RENESAS ELECTRONICS AMERICA                           §
     INC. f/k/a INTERSIL CORPORATION                       §

                              MEMORANDUM OPINION AND ORDER

          Pending before the Court is Plaintiff AMS Sensors USA Inc. f/k/a Texas Advanced

 Optoelectronic Solutions, Inc.’s (“AMS”) Motion to Reconsider Order Denying TAOS’ Motion

 for Entry of Final Judgment (Dkt. #686). 1 Having considered the motion and the relevant

 pleadings, the Court finds that the motion should be denied.

                                               BACKGROUND

          On June 3, 2004, the parties entered into a letter “Confidentiality Agreement” to explore a

 possible business relationship. Pursuant to the terms of the Confidentiality Agreement, the parties

 exchanged confidential information; however, the parties were ultimately unable to agree on the

 terms of a business relationship and discussions regarding acquisition of AMS by Defendant

 Renesas Electronics America Inc. f/k/a Intersil Corporation (“Renesas”) ended. The Plaintiff

 subsequently reached the conclusion that the Defendant unfairly used the Plaintiff’s confidential

 information to create a line of digital ambient light sensors that compete with the Plaintiff’s

 ambient light sensors. As such, on November 25, 2008, the Plaintiff filed suit against the




 1
   After AMS filed its motion for reconsideration, Renesas filed an unopposed Motion to Change Plaintiff’s Name and
 Style of Case (Dkt. #690), which the Court granted (Dkt. #691). So while AMS’s motion for reconsideration refers
 to “TAOS” in its title, Plaintiff is now properly referred to as “AMS.”
Case 4:08-cv-00451-ALM Document 696 Filed 07/31/20 Page 2 of 10 PageID #: 28393



 Defendant alleging claims for patent infringement, breach of contract, trade secret

 misappropriation, and tortious interference with prospective business relations (Dkt. #1).

        This case has come a long way since 2008. On October 13, 2009, the Defendant filed its

 original answer and counterclaims, asserting 14 affirmative defenses and five counterclaims

 (Dkt. #88). After extensive summary judgment briefing, the case proceeded to a jury trial on

 February 9, 2015. At the conclusion of the trial on March 6, 2015, the jury found that: (1) the

 Defendant breached its contract (the Confidentiality Agreement) with the Plaintiff; (2) the

 Defendant misappropriated the Plaintiff’s trade secrets; (3) the Defendant’s misappropriation of

 the Plaintiff’s trade secrets resulted from the Defendant’s fraud, malice, or gross negligence; (4)

 the Defendant did not prove that the Plaintiff must have known or must have been reasonably able

 to discover that the Defendant had used the Plaintiff’s proprietary information to create competing

 products before November 25, 2005; (5) the Plaintiff proved that the Defendant fraudulently

 concealed the facts upon which the Plaintiff’s misappropriation of trade secrets claim was based;

 (6) the Defendant intentionally interfered with the Plaintiff’s prospective business relations with

 Apple; (7) the Defendant’s tortious interference was the result of fraud, malice, or gross

 negligence; (8) the Defendant willfully infringed the ‘981 patent; (9) the Defendant did not prove

 that any of the claims of the ‘981 patent were invalid due to obviousness, for failing to satisfy the

 written description requirement, or for failing to contain a sufficiently full and clear description of

 how to make and use the full scope of the claimed invention; (10) the Defendant did not prove that

 the Defendant’s conduct was excused because of laches; and (11) the Defendant did not prove that

 the Plaintiff had unclean hands (Dkt. #511).

        Final judgment was entered on June 9, 2016 (Dkt. #596). Renesas appealed the final

 judgment to the United States Court of Appeals for the Federal Circuit on June 10, 2016



                                                   2
Case 4:08-cv-00451-ALM Document 696 Filed 07/31/20 Page 3 of 10 PageID #: 28394



 (Dkt. #598). The Federal Circuit affirmed in part, reversed in part, and vacated in part the final

 judgment and remanded the case (Dkt. #614, Attachment 1). On August 9, 2019, Judge Schell 2

 transferred this case to the undersigned (Dkt. #662).

            On November 25, 2019, AMS filed its Motion for Entry of Final Judgment (Dkt. #672).

 This Court denied the Motion on March 27, 2020 (“Order”) (Dkt. #682). In relevant part, the

 Court found that the bases for AMS’s tortious interference claim had been eliminated on appeal,

 meaning that the Court could not enter final judgment on this claim.

            On April 16, 2020, AMS filed its Motion to Reconsider Order Denying Its Motion for Entry

 of Final Judgment (Dkt. #686). On April 30, 2020, Renesas filed its Opposition to AMS’s Motion

 for Reconsideration (Dkt. #688).

                                               LEGAL STANDARD

            A motion seeking reconsideration may be construed under Federal Rule of Civil Procedure

 54(b), 59(e), or 60(b) depending on the circumstances. “The Fifth Circuit recently explained that

 ‘Rule 59(e) governs motions to alter or amend a final judgment,’ while ‘Rule 54(b) allows parties

 to seek reconsideration of interlocutory orders and authorizes the district court to revise at any time

 any order or other decision that does not end the action.’” Dolores Lozano v. Baylor Univ., No.

 6:16-CV-403-RP, 2018 WL 3552351, at *1 (W.D. Tex. July 24, 2018) (quoting Austin v. Kroger

 Tex., L.P., 864 F.3d 326, 336 (5th Cir. 2017)). Further, “‘[i]nterlocutory orders,’ such as grants of

 partial summary judgment, ‘are not within the provisions of 60(b), but are left within the plenary

 power of the court that rendered them to afford such relief from them as justice requires [pursuant

 to Rule 54(b)].” McKay v. Novartis Pharm. Corp., 751 F.3d 694, 701 (5th Cir. 2014) (quoting




 2
     United States Senior District Judge Richard Schell assumed senior status on March 10, 2015.

                                                            3
Case 4:08-cv-00451-ALM Document 696 Filed 07/31/20 Page 4 of 10 PageID #: 28395



 Zimzores v. Veterans Admin., 778 F.2d 264, 266 (5th Cir. 1985)) (citing Bon Air Hotel, Inc. v.

 Time, Inc., 426 F.2d 585, 862 (5th Cir. 1970)).

         Because this is a motion seeking reconsideration of an interlocutory order, the Court uses

 Federal Rule of Civil Procedure 54(b). 3 “Federal Rule of Civil Procedure 54(b) provides that, in

 a case involving multiple claims or parties, ‘any order or other decision, however designated, that

 adjudicates fewer than all the claims or the rights and liabilities or fewer than all the

 parties . . . may be revised at any time before the entry of a judgment adjudicating all the claims

 and all the parties’ rights and liabilities.’” Blundell v. Home Quality Care Home Health Care,

 Inc., No. 3:17-cv-1990-L-BN, 2018 WL 276154, at *4 (N.D. Tex. Jan. 3, 2018) (quoting FED. R.

 CIV. P. 54(b)). “Under Rule 54(b), ‘the trial court is free to reconsider and reverse its decision for

 any reason it deems sufficient, even in the absence of new evidence or an intervening change in or

 clarification of the substantive law.’” Austin, 864 F.3d at 336 (quoting Lavespere v. Niagara

 Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990), abrogated on other grounds, Little

 v. Liquid Air Corp., 37 F.3d 1069, 1075 n.14 (5th Cir. 1994)).

                                                   ANALYSIS

         AMS argues that it is entitled to reconsideration because: (1) the Order contravened

 controlling authority regarding the law of the case doctrine; and (2) Renesas waived its causation

 argument on tortious interference when it failed to reassert the argument in its Rule 50(b) motion.

 Renesas disagrees on both accounts. Renesas counters that there is no intervening change to the

 law, no new evidence, and no clear error of law that would lead to reconsideration being




 3
   AMS set out the Rule 59(e) standard in its Motion to Reconsider. The Court does not believe that is the appropriate
 standard here. In fact, in AMS’s Motion to Reconsider, AMS acknowledges that the Court did not enter final judgment
 on its breach of contract and tortious interference claims—that is precisely why AMS is requesting that the Court
 reconsider its Order and enter final judgment now. Thus, the Court will use the Rule 54(b) standard. At any rate, a
 denial under Rule 54(b) would indisputably be a denial under the harsher Rule 59(e) standard.

                                                          4
Case 4:08-cv-00451-ALM Document 696 Filed 07/31/20 Page 5 of 10 PageID #: 28396



 appropriate in this case. The Court agrees with Renesas’s assessment that reconsideration is

 inappropriate.

   I.   The Order Did Not Contravene Controlling Authority Regarding the Law of the Case
        Doctrine

        AMS argues that the Court misapplied the law of the case doctrine in denying AMS’s

 Motion for Entry of Final Judgment. AMS bases its argument on the fact that the issue of causation

 as it relates to its tortious interference claim was not an issue raised on appeal. True—that issue

 was not squarely raised on appeal. But AMS errs in its assumption that because the issue was not

 squarely before the Federal Circuit, the law of the case doctrine does not apply. AMS misconstrues

 what the Court held in its Order.

        In denying AMS’s motion for the entry of final judgment, the Court: (1) examined the

 Federal Circuit’s treatment of AMS’s trade secret misappropriation and patent infringement

 claims, which were on appeal; (2) found that the Federal Circuit’s decision of several issues of law

 and fact relating to those claims necessarily implicated AMS’s tortious interference claim, which

 relied on those two causes of action as independently tortious or wrongful acts; and (3) applied

 those issues decided by necessary implication to conclude that AMS was not entitled to final

 judgment on its tortious interference claim because the evidence did not establish that Renesas’s

 misappropriation of trade secrets and/or patent infringement interfered with a reasonably probable

 contract that AMS would have entered into with Apple to supply the ambient light sensors for the

 iPhone 3G (Dkt. #682 at pp. 22–28).

        The law of the case doctrine provides that “an issue of law or fact decided on appeal may

 not be reexamined either by the district court on remand or by the appellate court on a subsequent

 appeal.” Vine v. PLS Fin. Servs., Inc., No. 4:18-CV-00450, 2019 WL 4257108, at *7 (E.D. Tex.

 Sept. 9, 2019) (quoting Fuhrman v. Dretke, 442 F.3d 893, 896 (5th Cir. 1978)). “The duty of a


                                                  5
Case 4:08-cv-00451-ALM Document 696 Filed 07/31/20 Page 6 of 10 PageID #: 28397



 lower court to follow what has been decided at an earlier stage of the case comprehends things

 decided by necessary implication as well as those decided explicitly.” Terrell v. Household Goods

 Carriers’ Bureau, 494 F.2d 16, 19 (5th Cir. 1974).

        AMS asserts that the evidence at trial actually does show that its photodiode array

 structure—AMS’s only remaining trade secret (Dkt. #682 at p. 26)—was a substantial factor in

 causing the interference with its prospective Apple contract. The Federal Circuit expressly

 concluded otherwise. See Tex. Advanced Optoelectronic Sols., Inc. v. Renesas Elecs. Am., Inc.,

 895 F.3d 1304 (Fed. Cir. 2018), cert. denied, 139 S. Ct. 2741 (2019). According to the Federal

 Circuit: (1) “[AMS] has not identified evidence showing that it would have won the contract had

 [Renesas] not used [AMS’s] photodiode array structure”; and (2) “[AMS] itself attributed

 [Renesas’s] iPhone 3G win primarily to [Renesas’s] significantly lower bid price, made possible

 by using the (lower cost) plastic packaging.” Id. at 1321. Moreover, the Federal Circuit noted that

 AMS regained Apple’s business when AMS switched over to plastic packaging. Id.

        AMS argues that the Federal Circuit’s conclusions were not made for the purpose of

 determining causation as an element of any liability claim, much less a tortious interference claim.

 Rather, these statements were made in the distinct context of analyzing a Seventh Amendment

 issue regarding a disgorgement award. In particular, AMS contends that the Federal Circuit’s

 analysis is confined to the disgorgement remedy and the Court may not look to it when assessing

 AMS’s tortious interference claim. While the Court agrees that the Federal Circuit decided these

 facts in the disgorgement-award context, the Court finds that reconsideration is not appropriate

 since the facts decided by the Federal Circuit necessarily implicated the jury verdict on AMS’s

 tortious interference claim.




                                                  6
Case 4:08-cv-00451-ALM Document 696 Filed 07/31/20 Page 7 of 10 PageID #: 28398



          As discussed above, the law of the case doctrine “comprehends things decided by necessary

 implication . . . .” Terrell, 494 F.2d at 19. In place of the Federal Circuit’s conclusions, AMS

 would have this Court reach a different conclusion about what substantially caused Apple to use

 Renesas’s ambient light sensors in the iPhone 3G. The Court will not contravene the law of the

 case doctrine as AMS suggests it do. In the alternative, AMS suggests that there were multiple

 factors that substantially caused Apple to use Renesas’s ambient light sensors in the iPhone 3G—

 so, AMS claims, because there may be more than one proximate cause to an injury, the Court

 should reconsider its Order. AMS’s analysis is not consistent with the but-for test used in tortious

 interference claims under Texas law. 4

          Claims of tortious interference with business relations use the but-for test for causation.

 To be successful on this claim, a plaintiff must prove that the “independently tortious or wrongful

 act . . . interfered with a reasonably probable contract and that the contract would have been

 entered into but for that interference.” See Coinmach Corp. v. Aspenwood Apartment Corp., 417

 S.W.3d 909, 924 (Tex. 2013) (emphasis added); see also Anderson v. Archer, 490 S.W.3d 175,

 179 (Tex. App.—Austin 2016), aff’d, 556 S.W.3d 228 (Tex. 2018) (“A successful claim for



 4
   It appears that AMS is attempting to argue that the causation test used for tortious interference claims should not be
 the but-for test, but rather the substantial-factor test. To the extent that AMS is arguing that, its argument is flawed.
 First, AMS cites Bustamante v. Ponte, 529 S.W.3d 447 (Tex. 2017), to support its contention that there may be more
 than one proximate cause for an injury. But the Texas Supreme Court noted in Bustamante that there is only more
 than one proximate cause when “but for causation . . . yields to the more general substantial factor causation . . . .” Id.
 at 457 (quoting Bostic v. Georgia-Pacific Corp., 439 S.W.3d 332. 344 (Tex. 2014)). Moreover, the but-for test yields
 to the substantial-factor test only “where proof of but for causation is not practically possible . . . .” Yet, AMS has
 provided no facts as to why the but-for test is not practically possible in this case.

 Second, even if AMS had attempted to provide a rationale for using the substantial-factor test instead of the but-for
 test, this Court must still abide by the law of the case. The Federal Circuit held that the primary reason AMS lost its
 contract with Apple was Renesas’s use of plastic packaging. Once AMS switched back to plastic packaging, it
 regained Apple’s business. Tex. Advanced Optoelectronic Sols., Inc, 895 F.3d at 1321.

 Not to mention, the Federal Circuit reviewed all the evidence from the lower court proceeding and concluded that
 there was no evidence to support an argument that AMS “would have won the [iPhone 3G] contract had Renesas not
 used [AMS’s] photodiode array structure.” Id. So the photodiode array structure could not be a substantial factor in
 AMS losing the contract with Apple. See (Dkt. #682 at pp. 25–27).

                                                             7
Case 4:08-cv-00451-ALM Document 696 Filed 07/31/20 Page 8 of 10 PageID #: 28399



 tortious interference with an existing or prospective contract requires evidence of . . . a reasonable

 probability that an enforceable contract would have been entered into but for the interference.”)

 (emphasis added); Alliantgroup, L.P. v. Feingold, 803 F. Supp. 2d 610, 629 (S.D. Tex. 2011)

 (Rosenthal, J.) (“Under Texas law, the ‘prevented the relationship from occurring’ element of a

 claim for tortious interference with prospective business relations requires, at minimum, that the

 tortious conduct constitute a cause in fact that prevented the prospective business relationship from

 coming to fruition in the form of a contractual agreement; the test for cause in fact, or ‘but for

 causation,’ is whether the act or omission was a substantial factor in causing the injury without

 which the harm would not have occurred.”) (emphasis added). In this case, AMS would not have

 lost the contract with Apple but for the plastic packaging used by Renesas. Tex. Advanced

 Optoelectronic Sols., Inc, 895 F.3d at 1321. Thus, as concluded by necessary implication, the

 photodiode array structure could not have been the but-for cause.

        Even if the Court were to apply the substantial-factor test, AMS’s argument would still be

 unsuccessful. AMS’s photodiode array structure had already lost its trade secret status by the time

 Renesas was entering into talks with Apple (Dkt. #682 at pp. 26–27). “Accessibility [to a trade

 secret] by proper means render[s] the [trade secret] no longer a protected secret.” Tex. Advanced

 Optoelectronic Sols., Inc, 895 F.3d at 1317; see also E.I. duPont deNemours & Co. v. Christopher,

 431 F.2d 1012, 1015 (5th Cir. 1970) (“[T]he Texas rule is clear” that “[o]ne may use his

 competitor’s secret process if he discovers the process by reverse engineering applied to the

 finished product.”).

        The “[s]ecrecy protection [afforded to AMS] terminated at the end of the period of time it

 would have taken [Renesas,] after [Renesas’] permissible discovery of the photodiode structure,

 to recreate that structure in its own products.” Tex. Advanced Optoelectronic Sols., Inc, 895 F.3d



                                                   8
Case 4:08-cv-00451-ALM Document 696 Filed 07/31/20 Page 9 of 10 PageID #: 28400



 at 1317. By 2006, the only trade secret that AMS can use as an underlying tort was no longer a

 trade secret. Id. Renesas did not win the iPhone 3G contract with Apple until 2008 (Dkt. #682 at

 pp. 26–27). When Renesas won the contract, the photodiode technology was not a trade secret. It

 is simply logical, then, that the photodiode array structure cannot be an underlying tort in AMS’s

 tortious interference claim.

          For the foregoing reasons, the Court finds that the Court’s Order did not contravene

 controlling authority regarding the law of the case doctrine. The Court need not reconsider its

 Order.

  II.     The Causation Argument for Tortious Interference Was Not Waived

          As a last-ditch effort, AMS contends that the Court must reconsider its Order because

 Renesas waived any and all arguments on the causation element of AMS’s tortious interference

 claim. Specifically, AMS argues that Renesas only raised the causation argument at the Rule 50(a)

 stage, but not at the Rule 50(b) stage. AMS hinges this argument on a slight difference in wording

 between Renesas’s two motions. In its 50(a) motion, Renesas argued that AMS “failed to show

 that there was an independent tortious or unlawful act that was a substantial factor in preventing

 the contractual or business relationship from occurring . . . .” But in Renesas’ Rule 50(b) motion,

 it argued that “[AMS’s] tortious interference claim fails because there is no underlying tort.”

 While AMS may be convinced these arguments are distinct, the Court is not.

          Stotter v. University of Texas at San Antonio is instructive on how the Court should analyze

 the differences between a 50(a) motion and 50(b) motion. In Stotter, the plaintiff argued that the

 district court “erred in considering [the defendant’s] Rule 50(b) motion because it so differed in

 content from his earlier Rule 50(a) motion.” 369 F. App’x 641, 643 (5th Cir. 2010) (per curiam).

 The Fifth Circuit disagreed, holding that where a Rule 50(b) motion is sufficiently reflective of the

 party’s Rule 50(a) motion, it avoids waiver. Id. This is consistent with Rule 50(b)’s purpose:
                                                   9
    Case 4:08-cv-00451-ALM Document 696 Filed 07/31/20 Page 10 of 10 PageID #: 28401



     “Rule 50(b) is designed to prevent a litigant from ambushing both the district court and opposing

     counsel after trial.” Puga v. RCX Sols., Inc., 922 F.3d 285, 290 (5th Cir. 2019). A slightly varied

     version of a party’s Rule 50(a) argument that is raised in the party’s Rule 50(b) motion does not

     defeat the purpose of Rule 50(b).

              Renesas’s argument in its Rule 50(b) motion is sufficiently reflective of the argument made

     in its Rule 50(a) motion. Moreover, allowing Renesas to avoid waiver would not defeat the

     purpose of Rule 50(b) given neither the Court nor opposing counsel were ambushed by this

     argument.      Even though the Rule 50(b) motion does not specifically say “causation” or

     “substantial” factor, both motions advance the argument that there is no underlying tort to support

     AMS’s tortious interference claim. Renesas’s argument that there is no underlying tort at all must

     also mean Renesas is arguing there is no underlying tort that caused interference with a business

     relation. One naturally leads to the other. So, Renesas never waived the argument, and the Court

.    does not need to reconsider its Order. 5

                                                     CONCLUSION

              It is therefore ORDERED that AMS’s Motion to Reconsider Order Denying TAOS’

     Motion for Entry of Final Judgment (Dkt. #686) is hereby DENIED.

           SIGNED this 31st day of July, 2020.




                                                ___________________________________
                                                AMOS L. MAZZANT
                                                UNITED STATES DISTRICT JUDGE


     5
      Once the Federal Circuit vacated the damage awards on AMS’s patent infringement and trade secret misappropriation
     claims, AMS argued—successfully—that the Court should equitably allow AMS to re-elect its remedies so that it
     could recover on its tortious interference claim (Dkt. #682 at pp. 6–15). But now, AMS would have the Court prevent
     Renesas from elaborating on its defense against the tortious interference claim by contending that Renesas waived this
     argument in a post-trial motion? AMS cannot use the Court’s equity as both a sword and a shield in this litigation.

                                                              10
